DETAILED ACTION
In the Non-Final Rejection mailed 5/14/2018, claims 1-4 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 11/19/2020 has been entered:
Claims 1 and 4 are active.
Claims 2-3 and 5 are cancelled.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/392055, filed 5/20/2016. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Drawings
The drawings were received on 11/19/2020. These drawings are acceptable.
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the firing pin, the firing pin spring, and the bolt handle as recited in claim 1 and the pressure measurement device recited in claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 11/19/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new 
The substitute specification filed 11/19/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c). The statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: All instances of the word “prior art” should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant recites the limitations “being made of metal alloy” (line 6), a bolt handle (line 7), a firing pin spring (line 8), and “to chamber pressures in excess of 65,000 pounds per square inch” (lines 11-12), none of which was described in the written specification, abstract, claims, or drawings, at the time the application was filed. Applicant amended the application to include a recitation regarding the 65000 psi chamber pressure limitation which was also considered new matter, as described above, and there does not appear to be any other image or description anywhere pertaining to the other limitations at issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Claim 1 is replete with antecedent basis issues including “the face of the bolt” (line 3), “the most forward location” (line 5), “a… bolt action firearm receiver” (lines 5-6), “the receiver-bolt interface” (line 9), “a… firearm receiver action” (line 10), and “a… bolt” (lines 10-11). Appropriate correction is required.
The limitation “having a… geometry” in line 2 renders the claim indefinite since it is unclear what the geometry being claimed specifically is. 
Claim 1 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the structural relationship between the bolt lugs firing pin, bolt handle, and firing pin spring with the bolt. 
The limitation “when… bolt lugs are locked to any… bolt action receiver” as recited in lines 3-4 renders the claim indefinite because bolt action receivers come in a variety of different shapes and sizes and designs, thus rendering it impossible for the claimed bolt lugs to lock into any bolt action receiver.
It is unclear what is “being made of metal alloy” as recited in line 6. For examination, it was assumed that applicant was referring to the bolt in the preamble.
It is unclear as claimed what the limitation “body diameters” in line 8 is referring to. Clarification is required.
It is unclear as claimed what the metes and bounds are of the claimed “bolt lug locations” recited in lines 8-9. Clarification is required.
It is unclear as claimed what “functions to lock the receiver-bolt interface and fire a cartridge” as recited in lines 9-10. Clarification is required.
Regarding claim 4:
Claim 4 lacks a transitional phrase, thus rendering it impossible to determine the positively claimed structure of the chamber (i.e., is the claim open-ended or close-ended?). See MPEP § 2111.03. 
Claim 4 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the structural relationship between the recessed chamber and the threaded gun barrel. The claim recites that the recessed chamber “when located in a threaded gun barrel” (lines 1-3), but it’s unclear how the recessed chamber can only sometimes be located in the gun barrel. Either it is a component of the gun barrel or it is not. 
Claim 4 is replete with antecedent basis issues including “that barrel” (line 3), “that receiver action” (line 4), “the claimed bolt” (line 5), “the most forward location” (line 6), “an attached threaded firearm receiver” (lines 6-7), “the location” (line 7), and “a… receiver” (lines 8-9). Appropriate correction is required.
Claim 4 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the structural limitations of the claimed recessed chamber. Applicant has not claimed any relevant structure for the recessed chamber to which claim 4 is directed. For examination, 
The word “it” in line 5 renders the claim indefinite because it is unclear which previously claimed limitation the word “it” refers to. For examination, it was assumed that applicant intended to claim that “it” refers to the recessed chamber.
The limitation “an attached threaded firearm receiver” (lines 6-7) is unclear as claimed as to what the threaded firearm receiver is attached to. For examination purposes, it was assumed that applicant intended to claim that the recessed chamber is substantially aligned with or forward of a forward-most portion of the threaded receiver of the firearm when the threaded portion of the barrel tube is screwed onto the threaded receiver of the firearm.
In light of the above issues, claims 1 and 4 were examined only as their scope was best understood by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al. (US 3996684), herein ‘Bauman’, and further in view of G. C. Sullivan (US 3027672), herein ‘Sullivan’, and Bender (US 6971202), herein ‘Bender’.
Regarding claim 1, Bauman discloses a reciprocating and locking bolt (32; col. 3 lines 44-45) for a firearm, comprising: 
a bolt body (34-38) having a total length (Fig. 1), a forward bolt face (Fig. 1), and bolt lugs (36);
a firing pin and a firing pin spring located within the bolt body (Fig. 1); and
	wherein the bolt lugs are adapted to lock the bolt body into a receiver (12, 16, 18) of the firearm to fire a cartridge from the firearm (col. 4 lines 27-28);

wherein the bolt body is made of a metal alloy; and
wherein the bolt body is adapted to withstand a pressure generated by firing the cartridge from the bolt action firearm (Fig. 2; inherently, the bolt body withstands the pressure generated by firing the cartridge in order to satisfy its function of cycling cartridges into the firing chamber at the rear end of the barrel).
Bauman does not expressly teach wherein the bolt body is made of a metal alloy. 
Sullivan teaches firearm comprising a barrel (30), a receiver (11), and a bolt (12) with locking lugs (15), wherein the bolt is fabricated from steel (col. 1 lines 61-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the bolt of Bauman to be made of a metal alloy as taught by Sullivan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Bauman also does not expressly teach wherein the firearm is a bolt action firearm with a bolt handle attached to an exterior of the bolt body and where the pressure generated by firing the cartridges is in excess of 65000 psi.
Bender teaches a firearm (1) comprising a barrel (2), a receiver (3), and a bolt (42) to which is attached a bolt handle (35, 50; Fig. 8c), wherein the rifle may be converted to a bolt-action type (col. 3 lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the reciprocating and locking bolt of Bauman to be utilized in a bolt-action type firearm as taught by Bender in order to cycle the rifle manually when desired for 
  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the bolt body of Bauman to withstand the pressure generated by firing a cartridge in excess of 65000 psi, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Constant et al. (US 8782939), herein ‘Constant’, and further in view of Fuller et al. (US 6032568), herein ‘Fuller’.
Regarding claim 4, Constant discloses a gun barrel (Figs. 1-3) comprising:
a barrel tube (12) having a threaded portion (20) adapted to screw onto a threaded receiver (16; Fig. 2; col. 5 lines 19-21) of a firearm (title); and
a recessed chamber (6) located within the barrel tube (Fig. 1); 
wherein the recessed chamber is substantially aligned with or forward of a forward-most portion of the threaded receiver of the firearm when the threaded portion of the barrel tube is screwed onto the threaded receiver of the firearm (Fig. 1); and
wherein a bolt (2, 110) is located within the threaded receiver of the firearm (Fig. 1).
Constant does not expressly teach a pressure measurement device located on the barrel tube forward of the forward-most portion of the threaded receiver.
Fuller teaches a firearm barrel (2) to which are attached a plurality of pressure gauges (4-6) forward of the forward-most portion of a threaded receiver (Fig. 1), wherein the pressure gauges are adapted for monitoring the value of peak pressure in the barrel (col. 6 lines 52-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barrel of Constant with a pressure measurement device as taught by Fuller in order to obtain “an indication of the maximum force on the projectile and therefore an indication of the muzzle velocity” (Fuller; col. 6 lines 56-57).
Conclusion
Claims 1 and 4 are rejected. Claims 2-3 and 5 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641